Citation Nr: 0724693	
Decision Date: 08/09/07    Archive Date: 08/20/07	

DOCKET NO.  02-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include secondary to a service-connected right knee 
disability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from July 1959 to July 1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefit sought on appeal.  

In a decision dated in April 2004, the Board determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for a back disorder that had 
been denied by March 1973 rating decision.  The Board then 
returned the case to the RO for additional development.  That 
development was accomplished, and the case was returned to 
the Board for further appellate review.  

In a decision dated in November 2005, the Board denied the 
veteran's appeal, and the veteran appealed the BVA decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in April 2007, the Court 
granted a Joint Motion for Remand filed by the parties and 
returned the case to the Board for further appellate review. 


REMAND

The Joint Motion for Remand indicates that the parties agreed 
that the VA failed to satisfy its duty to assist in not 
requesting service medical records that the veteran 
adequately identified in a statement in support of claim 
dated in January 2003.  The Joint Motion for Remand noted 
that the VA had a duty to assist by requesting the veteran's 
service medical records, including the possible missing 
service medical records from 1959 through 1967.  Therefore, 
this development must be undertaken prior to final appellate 
review.

In addition, the veteran's attorney submitted a statement 
from the veteran's private physician dated in February 2007 
in support of his claim.  While the veteran's attorney 
requested that this evidence be considered in connection with 
the claim, the attorney also indicated that the veteran did 
not waive consideration of this evidence by the RO.  Given 
this representation by the veteran's attorney, the Board is 
unable to consider this evidence at this time since the 
veteran has the right to have this evidence considered by the 
RO as an initial matter, and as was requested by the 
veteran's attorney.  See 38 C.F.R. § 20.1304(c) (2006).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's decision that 
further development of the case is required.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO/AMC should request service 
medical records pertaining to the veteran 
for the period of time between 1959 and 
1967.  If more specific information is 
needed, for example the dates and 
locations of treatment, the RO/AMC should 
contact the veteran and his attorney for 
that additional information.

2.  When the development requested in the 
first paragraph has been completed, the 
case should again be reviewed by the 
RO/AMC on the basis of all of the 
evidence of record, including that 
associated with the claims file 
subsequent to the Board's November 2005 
decision.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran unless he 
is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

